


Exhibit 10.2
GUARANTY
Date: March 1, 2016
WELLS FARGO FINANCIAL LEASING, INC.
733 Marquette Avenue, Suite 700
Minneapolis, MN 55402

WHEREAS, prior to the date hereof, HYSTER-YALE GROUP, INC., a Delaware
corporation formerly known as NACCO Materials Handling Group, Inc. having its
principal place of business at 5875 Landerbrook Drive, Mayfield Heights, OH
44124 (“Hyster-Yale”), executed that certain Guaranty, dated as of November 21,
2013 (the “Existing Guaranty”), for the benefit of General Electric Capital
Corporation, a Delaware corporation (“GECC”), to guaranty the obligations of
NMHG FINANCIAL SERVICES, INC., a Delaware corporation (“NFS”), owing to GECC
under that certain Second Amended and Restated Financing Agreement, dated as of
November 21, 2013 (the “Existing Financing Agreement”);
WHEREAS, pursuant to that certain Stock and Asset Purchase Agreement, dated as
of October 13, 2015, as of the date hereof GE Capital Global Holdings, LLC, as
successor to GECC (“GE Capital”), has assigned to WELLS FARGO FINANCIAL LEASING,
INC., an Iowa corporation (“Lender”), all of GECC’s right, title and interest in
(i) the Existing Guaranty, (ii) the Existing Financing Agreement and (iii) each
of the ancillary agreements related to the operation of the NFS (together with
the Existing Guaranty and the Existing Financing Agreement, the “Existing
Documents”);
WHEREAS, Lender and NFS desire to replace and supersede the Existing Financing
Agreement in its entirety by entering into that certain Financing Agreement,
dated as of the date hereof (such agreement, including any present or future
amendments or revisions thereto, being referred to as the “Financing
Agreement”); and
WHEREAS, in order to induce Lender to enter into the Financing Agreement with
NFS, and to loan monies from time to time to NFS on and subject to the terms and
conditions of the Financing Agreement, but without in any way binding Lender to
do so, Hyster-Yale has agreed to guaranty the obligations of NFS to Lender on
the terms set forth herein.
NOW, THEREFORE, in consideration of the above premises and the mutual promises
herein contained, as well as other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Hyster-Yale hereby agrees as
follows:
Hyster-Yale, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, does hereby guarantee to Lender, its successors
and assigns, subject only to the provisions of the last sentence of this
paragraph, the due regular and punctual payment of any sum or sums of money
which NFS may owe to Lender now or at any time hereafter, under or in connection
with the Financing Agreement or the Cash Pooling Agreement (as defined in the
Financing Agreement), whether evidenced by the Financing Agreement, the Cash
Pooling Agreement or any present or future promissory notes and/or any other
documents or instruments

Financing Agreement Guaranty — Page 1


719516841

--------------------------------------------------------------------------------




evidencing, or relating to, any loan, extension of credit or other financial
accommodation made or to be made by Lender to NFS under the Financing Agreement
or Cash Pooling Agreement (collectively “Loan Documents” and each a “Loan
Document”), on open account or otherwise, and whether it represents principal,
interest, late charges, indemnities, an original balance, an accelerated
balance, a balance reduced by partial payment, a deficiency after sale or other
disposition of any collateral or security, or any other type of sum of any kind
whatsoever that NFS may owe to Lender now or at any time hereafter under or in
connection with the Financing Agreement or the Cash Pooling Agreement
(collectively the “Indebtedness”). ANYTHING IN THE FOREGOING TO THE CONTRARY
NOTWITHSTANDING, WITH RESPECT TO ANY SUM THAT MAY NOW OR AT ANY TIME HEREAFTER
BE DUE AND UNPAID UNDER OR IN CONNECTION WITH THE FINANCING AGREEMENT,
HYSTER-YALE’S OBLIGATION TO MAKE PAYMENT UNDER THE IMMEDIATELY PRECEDING
SENTENCE SHALL IN NO EVENT EXCEED TWENTY PERCENT (20%) OF THE ENTIRE
INDEBTEDNESS. Notwithstanding the foregoing, Hyster-Yale shall not be required
to pay to Lender under this Guaranty more than 20% of any unpaid amount due to
Lender from NFS under the Loan Documents.
Hyster-Yale does hereby further guarantee to Lender, its successors and assigns,
to pay upon demand the full amount of all reasonable out-of-pocket costs,
attorneys’ fees and expenses which may be incurred by Lender by reason of any
default by Hyster-Yale with respect to any of its obligations under this
Guaranty.
This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require Lender to first seek or
exhaust any remedy against NFS, its successors and assigns, or any other person
that may be or become obligated with respect to the Indebtedness, or to first
foreclose, exhaust or otherwise proceed against any collateral or security which
may be given now or hereafter in connection with the Indebtedness. It is agreed
that you may, upon any breach or default of NFS, or at any time thereafter, make
demand upon Hyster-Yale and receive payment under this Guaranty, with or without
notice or demand for payment by NFS, its successors or assigns, or any other
person. Suit may be brought and maintained against Hyster-Yale, at Lender’ s
election, without joinder of NFS or any other person as parties thereto.
Hyster-Yale agrees that its obligations under this Guaranty shall be primary,
absolute, continuing and unconditional (except as otherwise expressly provided
in the last sentence of the first paragraph to this Guaranty), irrespective of
and unaffected by any of the following actions or circumstances (regardless of
any notice to or consent of Hyster-Yale): (a) the genuineness, validity,
regularity and enforceability of any Loan Document(s) or any other document; (b)
any extension, renewal, amendment, change, waiver or other modification of any
Loan Document(s) or any other document; (c) the absence of, or delay in, any
action to enforce any Loan Document(s), this Guaranty or any other document; (d)
any failure or delay in obtaining any other guaranty of the Indebtedness; (e)
the release of, extension of time for payment or performance by, or any other
indulgence granted to NFS or any other person with respect to the Indebtedness
by operation of law or otherwise; (f) the existence, value, condition, loss,
subordination or release (with or without substitution) of, or failure to have
title to or perfect and maintain a security interest in, or the time, place and
manner of any sale or other disposition of any collateral or security that may
be given, now or hereafter, in connection with the Indebtedness, or any other
impairment (whether intentional or negligent, by operation of law or otherwise)
of the rights of Hyster-Yale; (g) NFS’s voluntary or involuntary

Financing Agreement Guaranty — Page 2


719516841

--------------------------------------------------------------------------------




bankruptcy, assignment for the benefit of creditors, reorganization, or similar
proceedings affecting NFS or any of its assets; or (h) any other action or
circumstances which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor.
This Guaranty shall continue and remain undischarged until all of the
Indebtedness has been indefeasibly paid in full. Without limiting the foregoing,
Hyster-Yale agrees that this Guaranty shall remain in full force and effect or
be reinstated (as the case may be) if at any time payment of any of the
Indebtedness (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by Lender, all as though such payment or performance had
not been made. If, by reason of any bankruptcy, insolvency or similar laws
effecting the rights of creditors, Lender shall be prohibited from exercising
any of its rights or remedies against NFS or any other person or against any
property, then, as between Lender and Hyster-Yale, such prohibition shall be of
no force and effect, and Lender shall have the right to make demand upon, and
receive payment from, Hyster-Yale all amounts and other sums that would be due
hereunder but for such prohibition.
Notice of acceptance of this Guaranty, of any loan, advance or other extension
of credit under or in connection with the Financing Agreement, and of any
default by NFS or any other person, is hereby waived. Presentment, protest
demand, and notice of protest, demand and dishonor of any of the Indebtedness,
and the exercise of possessory, collection or other remedies for the
Indebtedness, are hereby waived. Hyster-Yale warrants that it has adequate means
to obtain from NFS on a continuing basis financial data and other information
regarding NFS. Without limiting the foregoing, notice of adverse change in the
financial condition of NFS or of any other fact which might materially increase
the risk of Hyster-Yale is also waived. All settlements, compromises, accounts
stated and agreed balances made in good faith between NFS, its successors or
assigns, and Lender shall be binding upon and shall not affect the liability of
Hyster-Yale. Hyster-Yale waives any and all rights of subrogation until all of
the Indebtedness has been indefeasibly paid in full.
As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or any government or any political
subdivision thereof.
This Guaranty is intended by the parties as a final expression of the guaranty
of Hyster-Yale and is also intended as a complete and exclusive statement of the
terms thereof. No course of dealing, course of performance or trade usage, nor
any paid evidence of any kind, shall be used to supplement or modify any of the
terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by Lender and Hyster-Yale. No failure by
Lender to exercise its rights hereunder or any of the Loan Documents shall give
rise to any estoppel against Lender, or excuse Hyster-Yale from performing
hereunder. Lender’s waiver of any right to demand performance hereunder shall
not be a waiver of any subsequent or other right to demand performance
hereunder.
This Guaranty shall bind Hyster-Yale, its successors and assigns, and the
benefits hereof shall extend to and include Lender, its successors and assigns.

Financing Agreement Guaranty — Page 3


719516841

--------------------------------------------------------------------------------




This Guaranty shall be construed and enforced in accordance with the laws of the
State of New York. Any and all disputes, controversies or claims arising out of,
or relating to, this Guaranty shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by
Hyster-Yale and Lender respectively, and the third arbitrator, who shall serve
as chairman of the tribunal, shall be appointed by the American Arbitration
Association. The place of arbitration shall be New York City. The language of
the arbitration shall be English and any arbitral award arising from any
arbitration pursuant to this paragraph shall be final and binding upon all
parties hereto and no party shall seek recourse to a court of law or other
authorities to appeal for revision of such decision or any other ruling of the
arbitrator. The cost of the arbitration shall be borne by the party who does not
prevail in the arbitration proceeding or as is otherwise decided by the
arbitration panel. The question of whether a dispute is governed by this
arbitration clause shall itself be determined by arbitration.
Hyster-Yale hereby represents and warrants that this Guaranty (i) has been duly
authorized, executed and delivered on behalf of Hyster-Yale, (ii) constitutes a
valid, legal and binding obligation of Hyster-Yale, and (iii) is enforceable
against Hyster-Yale in accordance with its terms (except to the extent that
enforcement of remedies may be limited by any bankruptcy or insolvency
proceedings affecting Hyster-Yale).
This Guaranty is given in replacement and substitution for the Existing
Guaranty. Hyster-Yale hereby acknowledges and agrees that each of the Existing
Documents that are not superseded by corresponding documents executed and
delivered in connection with this Guaranty to which it is a party remains in
full force and effect. Hyster-Yale hereby ratifies and reaffirms all of its
obligations to Lender, including obligations to indemnify, contingent or
otherwise, under each of such Existing Documents to which it is a party. The
execution, delivery and effectiveness of this Guaranty shall not operate as a
waiver of any right, power or remedy of Lender under the Existing Financing
Agreement or any other Existing Document, nor constitute a waiver of any
provision of the Existing Financing Agreement or any other Existing Document,
except as specifically set forth therein or in a corresponding financing
document.
[Signature Immediately Follows]

Financing Agreement Guaranty — Page 4


719516841

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.
HYSTER-YALE GROUP, INC.
By:
/s/ Charles A. Bittenbender
Name:
Charles A. Bittenbender
Title:
Senior Vice President, General Counsel
 
and Secretary




Financing Agreement Guaranty — Page 5


719516841